Title: To Benjamin Franklin from William Hodgson, 30 October 1783
From: Hodgson, William
To: Franklin, Benjamin


          
            Dear sir
            London 30 Octr. 1783
          
          I recd your kind Letter of the 9th per Mr Jay, who has been somewhat indisposed since his arrival, you may be assured if it lies in my Power to be in the least usefull to him I shall have great Pleasure therein— I shall pay Mr Vinys Bill for your Chariot Wheels & know of no better mode of Conveyance for them than by Rouen— Inclosed you have your Acct with me ballance due to you £49..7.6— In a former Letter I quoted the Ballance wrong having taken it from the Expenditure after receipt of Mr Vaughans money, without adverting to what I had advanced before that Time— There is an Article of £21. to Mr Cooke that I do not consider myself as quite warranted to charge you with. I was in hopes Mr Cook wou’d himself have repaid me, but I have not heard a Word from him alltho now a year & half ago, I therefore submit it entirely to your Generosity, hoping you will think this a pardonable stretch of my Instructions— Some of my Friends have suggested to me that if Congress appointed a Consul for G Brittain, I had some Pretensions to offer them my Services in that Capacity— I just submit the Idea to your friendship & Consideration, if you approve the thought you will favor me with your Advice &

Assistance I am very truly Dr sr Your much Obliged Friend & servt
          
            William Hodgson
            His Excellency B. Franklin Esqr
          
         
          Addressed: To / His Excellency / Benj. Franklin Esqr. / Paris
        